DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B and Species 2 in the reply filed on 9/5/22 is acknowledged.
Applicant has identified that claims 1-9 read on the elected species.  However, upon a review of the original specification, figures and claims, the Examiner has determined that claims 1, 3-5 and 8-9 do not read on the elected species.  Specifically, claim 1 requires the thickness of the device DECREASE from a position where the first recessed portion is provided (or a portion adjacent to the first recessed portion) toward an end.  This is clearly shown in Figs. 7-8 and described at [0045].  This is distinct from the limitations of claim 2, which state that the thickness of the body portion decreases from both the ends toward the center.  This is clearly shown in Fig. 2 and described at [0022]-[0024].  Elected Species B is directed to the embodiment of Fig. 2 and claim 2.  As such, claims 1, 3-5 and 8-9 are withdrawn by the Examiner as being directed to a nonelected species.  Claims 3-5 and 8-9 are withdrawn based on their dependency on claim 1.  Claims 2 and 6-7 read on the elected species and are examined herein.
Claims 1, 3-5 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/5/22.
Specification
The abstract of the disclosure is objected to because the abstract does not encompass the elected species.  Correction is required.  See MPEP § 608.01(b).
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “an oral direction” is indefinite, as it is unclear what would or would not be considered “an oral direction”.  Any direction can be considered an “oral direction” when the device is worn in the mouth.  Additionally, the term “a bottom side disposed on an upper side” is indefinite, as it is unclear what surfaces the term is attempting to recite, and if any particular structure is imparted thereby.  As best understood by the Examiner, the term is interpreted to require top and bottom sides of the stopper.  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce (US 2008/0108020 A1).
Regarding claim 2, Bruce discloses an oral appliance (see Figs. 1-6) to be worn on a front surface of a gum portion of a maxilla (see [0026], Bruce discloses that device can be used/made for the upper and/or lower jaw and comprise a single continuous (embodiment of Fig. 1-2) or two (embodiment of Figs. 3-4) space filling components, each of which comprises (a) curved body (bodies) following the arch shape), the appliance comprising a plate shaped body portion (10 or 24/26) curved in a thickness direction (e.g. following the arch shape, at least in part), the body portion having a back surface that abuts on the gum portion during the wearing (e.g. back/ gum contacting surfaces of 10 or 24/26); a first recessed portion (36 or 28) to avoid an upper lip frenulum provided at a center on an upper side in a height direction of the body portion (upper side is shown at bottom of Figures); and a plurality of second recessed portions (A, below) and a plurality of projection portions (B) provided on a lower side in the height direction (lower side is shown at top of Figures; opposite upper side) of the body portion, the second recessed portions having a peripheral edge with an arc shape (see Figs), the projection portion with a pointed distal end being provided between the adjacent second recessed portions, the projection portion being disposed in an interdental papilla during the wearing (see Figs), wherein the thickness of the body portion decreases from both the ends toward the center (see Fig. 6 and [0035] discloses that the device is enlarged at region E (as shown in Figs. 1-6).  See also, [0013], [0017], [0026], [0030], [0035]-[0036].  

    PNG
    media_image1.png
    380
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    672
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Laffin (US 2568197).
Regarding claim 6, as best understood by the Examiner, Bruce does not teach a stopper that protrudes in an oral direction during the wearing is provided at a distal end portion on a back surface of the projection portion, and when the stopper is viewed in a direction orthogonal to the back surface of the body, the stopper has a quadrangular or triangular shape with a bottom side disposed on an upper side as required.  
Laffin, however, teaches an oral appliance to be worn on a front surface of a maxilla to displace the cheeks and lips (see Figs. 1-5), comprising a stopper (X, below) that protrudes in an oral direction during the wearing (see protruding of stopper into the mouth below, indicated at Z) is provided at a distal end portion on a back surface of a projection portion (Y), and when the stopper is viewed in a direction orthogonal to the back surface of the body portion (see Fig. 3), the stopper has a triangular shape (see below) with a bottom side (e.g. bottom half) disposed on an upper side (e.g. top half), as best understood by the Examiner.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Bruce to include Laffin’s stopper as claimed, as such modification would aid in positioning and retaining the device on the teeth, and help reduce unwanted movement thereof.  

    PNG
    media_image3.png
    723
    685
    media_image3.png
    Greyscale

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Kubo et al (US 2008/0193897 A1).
Regarding claim 7, Bruce does not teach a protruding portion protruding upwards is provided in a vicinity of an end of the body portion on an upper side in the height direction as required. 
Kubo however, teaches an oral appliance for filling space in the cheeks and lips (see Figs. 7-8) comprising a protruding portion (e.g. at 2) protruding upwards in a vicinity of an end of a body portion (1) on an upper side in the height direction of the body portion (see [0019], [0037], [0046]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Bruce to include Kubo’s upwards protruding portion on the upper side in a vicinity of an end, as such modification would provide an optimum fit of the device as packaged, reducing the need for user customization (see Kubo [0037]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4204324 teaches a similar device used to expand the cheeks over the gum portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772